United States Court of Appeals
                     For the First Circuit


No. 11-2030

                         STANLEY KOLBE,

                      Plaintiff, Appellant,

                               v.

   BAC HOME LOANS SERVICING, LP, d/b/a BANK OF AMERICA, N.A.;
                   BALBOA INSURANCE COMPANY,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS


         [Hon. Nathaniel M. Gorton, U.S. District Judge]



                             Before

          Boudin, Lipez, and Thompson, Circuit Judges.



     Edward F. Haber, with whom Todd S. Heyman, Adam M. Stewart,
Michelle H. Blauner, and Shapiro Haber & Urmy LLP were on brief,
for appellant.
     John C. Englander, with whom Matthew G. Lindenbaum, Dennis
D'Angelo, and Goodwin Procter LLP were on brief, for appellees.



                       September 21, 2012
          LIPEZ, Circuit Judge.       This putative class action is one

of a number of breach-of-contract suits being brought against

financial institutions nationwide by mortgagors who claim that they

were improperly forced to increase flood insurance coverage on

their properties.1       The plaintiff in this case, Stanley Kolbe,

asserts that Bank of America's demand that he increase his flood

coverage by    $46,000    breached   both   the   terms   of   his   mortgage

contract and the contract's implied covenant of good faith and fair

dealing. The district court concluded that the pertinent provision

of the mortgage unambiguously permitted the lender to require the

increased flood coverage and, hence, it granted the defendants'

motion to dismiss the complaint.

          Having closely examined the mortgage language at issue

and the relevant context, we are persuaded that the mortgage is

reasonably susceptible to an understanding that supports Kolbe's

breach of contract and implied covenant claims.                We therefore

vacate the judgment of dismissal in favor of the Bank.2

                                     I.

          The following facts are drawn from the allegations in the

complaint.    See Román-Oliveras v. P.R. Elec. Power Auth., 655 F.3d


     1
       We address another one of these actions in a separate
decision also issued today, Lass v. Bank of America, N.A., No. 11-
2037.
     2
      Federal jurisdiction in this case is premised on the court's
diversity jurisdiction over class actions alleging aggregated
damages in excess of $5 million. See 28 U.S.C. § 1332(d).

                                     -2-
43, 45 (1st Cir. 2011).   In October 2008, appellant Kolbe borrowed

$197,437 from a mortgage company to finance the purchase of his

home in Atlantic City, New Jersey.       The loan is guaranteed by the

Federal   Housing   Administration    ("FHA"),    an   agency   within   the

Department of Housing and Urban Development ("HUD"), and Kolbe's

mortgage in all material respects tracks the FHA's Model Mortgage

Form for single-family homes.        See FHA Single Family Origination

Handbook       4165.1,        App'x         II,        available         at

http://www.hud.gov/offices/adm/hudclips/handbooks/hsgh/4165.1/416

51hbHSGH.doc (last visited Sept. 18, 2012); see also 24 C.F.R.

§ 203.17(a)(2)(i) (stating that FHA mortgages "shall be in a form

meeting the requirements of the [Federal Housing] Commissioner").

Paragraph 4 of both the model mortgage form and Kolbe's agreement

describes the borrower's obligation to maintain hazard insurance,

in pertinent part, as follows:

           4. Fire, Flood and Other Hazard Insurance.
           Borrower shall insure all improvements on the
           Property,   whether   now  in   existence   or
           subsequently erected, against any hazards,
           casualties, and contingencies, including fire,
           for which Lender requires insurance.      This
           insurance shall be maintained in the amounts
           and for the periods that Lender requires.
           Borrower shall also insure all improvements on
           the Property, whether now in existence or
           subsequently erected, against loss by floods
           to the extent required by the Secretary [of
           HUD].

           Federal law required Kolbe to obtain flood insurance

because his property is located in an area designated as a special


                                 -3-
flood hazard zone under the National Flood Insurance Act ("NFIA").

See 42 U.S.C. §§ 4001-4129.3   The minimum amount of such insurance

also is mandated by law.   Under the NFIA, the flood coverage for a

residential property securing a mortgage issued by a federally

regulated lender must be in an amount at least equal to the

outstanding principal balance of the loan, or $250,000, whichever

is less.   Id. §§ 4012a(b)(1), 4013(b)(2); 24 C.F.R. § 203.16a;

44 C.F.R. § 61.6.    Kolbe's complaint states that he purchased

coverage in an unspecified amount in excess of the minimum.    See

Compl. ¶ 26.

           In August 2009, Kolbe's original mortgage company went

bankrupt, and appellee Bank of America took over Kolbe's loan.4

Through appellee Balboa Insurance Company, the Bank sent Kolbe

notices in October and November 2009 stating that he was required

to increase his flood insurance by $46,000 so that the total

coverage would equal the replacement cost of his property as

identified in his homeowner's insurance policy.    The Bank warned

that it would purchase the additional insurance itself, at an



     3
       Technically, the statute requires the lender to require the
borrower to obtain the insurance. See 42 U.S.C. § 4012a(b)(1).
     4
       BAC Home Loans Servicing, LP, a wholly owned subsidiary of
Bank of America, N.A., was the entity that originally took over the
mortgage. BAC has now been merged into the Bank, and we thus refer
to the defendant mortgage holder as "Bank of America" or "the
Bank." Defendant Balboa Insurance Company also is a subsidiary of
Bank of America. For convenience, we at times refer only to "the
Bank" when describing acts allegedly performed by both defendants.

                                -4-
estimated cost to Kolbe of $237, if he did               not acquire the

insurance by December 6.         The Bank further advised that the

insurance it would purchase -- commonly known as "force-placed" or

"lender-placed"    insurance,"    see,      e.g.,   Williams     v.    Certain

Underwriters at Lloyd's of London, 398 F. App'x 44, 45 (5th Cir.

2010) (per curiam) -- might cost more and would likely be less

comprehensive than coverage Kolbe could obtain on his own.                  In

response to these notices, Kolbe bought the additional $46,000 in

flood insurance.

           In February 2011, Kolbe filed this action against Bank of

America and Balboa on behalf of himself and others similarly

situated for breach of the mortgage contract and breach of the

contract's implied covenant of good faith and fair dealing.                 He

claimed that his mortgage contract did not permit the Bank to

demand increased    coverage,    and   he   alleged   that     the    Bank had

implemented a nationwide policy of compelling borrowers to maintain

greater flood insurance than required by their mortgages or federal

law.   Kolbe's complaint asserted that the Bank was profiting from

this improper policy because it often arranged for force-placed

insurance to be purchased through its own affiliated companies and

brokers.

           The defendants moved to dismiss the complaint on the

ground that Paragraph 4 of the mortgage unambiguously gives the

lender the discretion to determine the amount of flood insurance


                                   -5-
the borrower must carry.         In its written decision, the district

court agreed that the hazard-insurance provision can only be

reasonably interpreted to afford discretion to the lender.                The

court concluded that the reference to "any hazards" in the first

sentence of the paragraph encompasses flooding,5 and, consequently,

it held that the second sentence gives the lender the right to

require that flood insurance, like other types of hazard coverage,

"be maintained in the amounts and for the periods that [the] Lender

requires."       The   court   then   considered    the    paragraph's   third

sentence, which explicitly refers to flood insurance, and held that

it "merely specifies the required minimum coverage for flood

insurance" under federal law -- i.e., it imposes a floor on the

Bank's discretion to set the amount of flood insurance.

          On appeal, Kolbe insists that Paragraph 4 addresses flood

insurance solely by means of the third sentence -- which explicitly

references such coverage -- and not by means of the generally

phrased   "all     hazards"     language    in     the    first   sentence.

Alternatively, he maintains that this understanding is one of two

reasonable constructions of the paragraph.           Kolbe asserts that his

interpretation supports his claim that the Bank breached the

mortgage agreement and violated the contract's implied covenant of


     5
       As reproduced above, the first sentence states: "Borrower
shall insure all improvements on the Property, whether now in
existence or subsequently erected, against any hazards, casualties,
and contingencies, including fire, for which Lender requires
insurance."

                                      -6-
good faith and fair dealing by compelling him (and others similarly

situated) to purchase flood insurance in excess of the outstanding

loan balance. Hence, Kolbe argues that the district court erred in

dismissing his complaint for failure to state a claim.

                                       II.

            The issue in this case is one of straightforward contract

interpretation.       Appellant Kolbe asserts that the hazard and flood

insurance sentences in Paragraph 4 are independent and, indeed,

mutually exclusive.          Appellees maintain that the flood insurance

sentence is subordinate to the general hazard sentence, merely

limiting the Bank's discretion by incorporating the minimum

coverage required by federal law.             Kolbe, in other words, argues

that the contract does not permit the Bank to demand insurance

beyond the amount "required by the Secretary," while appellees

argue    that   the   Bank    may   require   any   amount   so   long   as   the

Secretary's minimum is met.

            Whether the contract language at issue here is ambiguous

is a question of law, Nye v. Ingersoll Rand Co., 783 F. Supp. 2d

751, 759 (D.N.J. 2011),6 and, accordingly, our review of the

district court's       interpretation is de novo, Sumitomo Mach. Corp.

of Am., Inc. v. AlliedSignal, Inc., 81 F.3d 328, 332 (3d Cir.

     6
       The parties agree that New Jersey law governs the state-law
issue of contract interpretation because Kolbe's residence is
located there, and Paragraph 14 of the mortgage provides that
"federal law and the law of the jurisdiction in which the Property
is located" govern.

                                       -7-
1996).7    A contract is ambiguous if it "is susceptible of more than

one   meaning   or     if   it   is   subject     to   reasonable   alternative

interpretations."       United States v. Pantelidis, 335 F.3d 226, 235

(3d   Cir.   2003)     (citation      omitted)    (internal    quotation    marks

omitted); see also Chubb Custom Ins. Co. v. Prudential Ins. Co. of

Am., 948 A.2d 1285, 1289 (N.J. 2008).                  Under New Jersey law,

extrinsic evidence of context may be considered in determining

ambiguity if "such evidence provides 'objective indicia that, from

the linguistic reference point of the parties, the terms of the

contract are susceptible of different meanings.'" Am. Cyanamid Co.

v. Fermenta Animal Health Co., 54 F.3d 177, 181 (3d Cir. 1995)

(quoting Mellon Bank, N.A. v. Aetna Business Credit, Inc., 619 F.2d

1001, 1011 (3d Cir. 1980)).           We must "consider all of the relevant

evidence that will assist in determining the intent and meaning of

the contract." Conway v. 287 Corporate Ctr. Assocs., 901 A.2d 341,

346 (N.J. 2006); see also SmithKline Beecham Corp. v. Rohm & Haas

Co., 89 F.3d 154, 159 (3d Cir. 1996) (stating that New Jersey law

requires     "courts    [to]     interpret    a   contract    considering   'the

objective intent manifested in the language of the contract in

light of the circumstances surrounding the transaction'" (quoting

Dome Petroleum Ltd. v. Employers Mut. Liab. Ins. Co., 767 F.2d 43,

47 (3d Cir. 1985))).



      7
      Our review of a district court's dismissal of a complaint is
likewise de novo. See Román-Oliveras, 655 F.3d at 47.

                                        -8-
A. Breach of Contract

          1.   The Language

          Kolbe argues that the first three sentences of Paragraph

4 plainly address hazard insurance and flood insurance separately

-- with hazard insurance covered by the first two sentences and

flood insurance covered by the third -- and that only the amount of

hazard insurance is left to the discretion of the lender.      For

convenience, we again reproduce the pertinent language in full:

          4. Fire, Flood and Other Hazard Insurance.
          Borrower shall insure all improvements on the
          Property,   whether   now  in   existence   or
          subsequently erected, against any hazards,
          casualties, and contingencies, including fire,
          for which Lender requires insurance.      This
          insurance shall be maintained in the amounts
          and for the periods that Lender requires.
          Borrower shall also insure all improvements on
          the Property, whether now in existence or
          subsequently erected, against loss by floods
          to the extent required by the Secretary [of
          HUD].

          Multiple characteristics of the provision suggest that

Kolbe's interpretation is correct.   Importantly, the paragraph is

structured to address two different categories of insurance, with

the first and third sentences containing identical introductory

language directing the borrower to insure "all improvements on the

Property, whether now in existence or subsequently erected."   The

repetition arguably denotes two parallel statements of coverage,

each establishing a particular coverage requirement for the same

property. The first two sentences also are distinct from the third

                               -9-
because they address insurance required by the lender, while the

third sentence addresses insurance required by the Secretary.                The

second sentence, referring to "This insurance," is written as a

modification of the first sentence, addressing the required amount

of the previously identified form of insurance.          By contrast, the

next sentence, referring to flood coverage, contains its own

specification of amount -- "the extent required by the Secretary."

           The    view     that     Paragraph    4   imposes        independent

requirements for hazard and flood insurance is lent force by the

title for the paragraph, which breaks out "fire" and "flood" from

all other hazards.        Each of those two specifically identified

hazards is then explicitly referenced, separately, in one of the

two parallel sentences.       The fact that both "fire" and "flood" are

mentioned in the title, but the "all hazards" sentence refers only

to "fire," further supports the view that the flood coverage was

handled by the separate, linguistically parallel third sentence.

           Moreover, the word "also" in the flood-insurance sentence

reinforces the independence of the two requirements by suggesting

a separate, additional obligation -- i.e., in addition to the

hazard insurance that is left to the lender's discretion for most

types of hazards, the debtor must obtain flood insurance in the

requisite amount.        Indeed, if the flood-insurance sentence were

meant   merely   to   limit   the   discretion   afforded      in    the   prior

sentence, it arguably would have been framed in direct relation to


                                     -10-
that sentence.     For example, it could have said: "Notwithstanding

any requirements of the Lender, flood insurance must be obtained as

required by the Secretary."         The sentence as drafted, however, is

not framed as a qualification on the previous sentence, but as an

independent, further requirement.

            Bank   of   America   argues     that   the    first      sentence    in

Paragraph 4, which applies generally to coverage against "hazards,

casualties, and contingencies," must be understood to include flood

insurance     because    flooding    is     embraced      by    any     reasonable

understanding of those terms. Thus, the Bank asserts, the mortgage

contract allows it to demand flood coverage as it chooses pursuant

to   the    sentence    stating   that      the   hazard       (or    casualty    or

contingency) insurance "shall be maintained in the amounts and for

the periods that Lender requires."           The third sentence, according

to the Bank, minimally cabins its discretion by requiring flood

insurance at least "to the extent required by the Secretary."

            We think appellant has the better argument based on the

language and format of the paragraph. Nevertheless, we acknowledge

that the Bank's interpretation can also be deemed reasonable.

Floods unquestionably are a type of hazard, and they are thus

literally within the scope of the first sentence.                    Moreover, the

third   sentence   can    be   reasonably     understood        to    declare    the

borrower's obligation to obtain flood insurance as required by the

NFIA regardless of whether the lender requires any other form of


                                     -11-
hazard insurance, but not to override the lender's exercise of

discretion to require more.

            Because the language is not decisive, we consider what

the available extrinsic evidence tells us about the meaning of the

provision.

            2. The Extrinsic Evidence

            As a preliminary matter, we note that the mortgage and

certain public materials outside the complaint may properly be part

of our inquiry in reviewing the district court's disposition of a

motion to dismiss.       See, e.g., Giragosian v. Ryan, 547 F.3d 59, 65

(1st Cir.     2008)   (stating   that   a    district   court   may   consider

"documents incorporated by reference [in the complaint], matters of

public record, and other matters susceptible to judicial notice"

without converting a motion to dismiss into a motion for summary

judgment     (internal    quotation     marks   omitted)    (alteration    in

original)). We therefore refer liberally to publicly available HUD

materials.

            The debate over the clarity of Paragraph 4 centers on

whether the reference to "any hazards" may reasonably be read to

exclude the serious hazard of flooding.           Kolbe argues that flood

damage ordinarily is not covered by standard homeowners' hazard

insurance policies, and that it therefore is reasonable to conclude

that such coverage is excluded from the mortgage contract's hazard

insurance requirement.       The Bank responds that the absence of any

                                      -12-
explicit exclusion for flood coverage in the "any hazards" sentence

is the best evidence that flooding is a hazard within the meaning

of that sentence.

           Kolbe's view is advanced by the distinctive treatment

routinely given to flood insurance by HUD, the agency responsible

for FHA programs.    Kolbe's mortgage contract contains standard HUD

language   specifying     the   mortgagor's         insurance    obligations.8

Appellant points out that HUD's handbook for the "Administration of

Insured Home Mortgages" treats hazard insurance and flood insurance

separately.    For example, in a list of items linked to a home sale

that must be escrowed, hazard insurance is listed as the first item

and flood insurance is listed as the sixth item.                See HUD Handbook

4330.1,        ch.        2,        §          2-1(D),      available        at

http://portal.hud.gov/hudportal/HUD?src=/program_offices/administ

ration/hudclips/handbooks/hsgh/4330.1              (last   visited   Sept.   18,

2012).   The HUD handbook also contains a section labeled "Payment

of Bills and Taxes from Escrow Accounts" that lists the two types

of coverage separately. See id. ch. 2, § 2-8(D) (Hazard Insurance)

& (E) (Flood Insurance); see also id. at § 2-11(E) (separately

listing "Dwelling Insurance," "Flood Insurance," and "Homeowner's

Policies" under "Types of Coverage").                Similarly, HUD's sample

settlement    statement   for   a       home    purchase   separately   itemizes


     8
       Paragraph 4 is one of sixteen "uniform covenants" included
in the FHA Model Mortgage Form for single-family homes. See FHA
Single Family Origination Handbook 4165.1, App'x II, supra.

                                        -13-
"Hazard Insurance Premium" on Line 903 and "Flood Insurance" on

Line 904.         See "Buying Your Home" (June 1997), Section III,

a   v       a        i      l      a     b      l    e                 a      t

http://portal.hud.gov/hudportal/documents/huddoc?id=DOC_12893.pdf

(last visited Sept. 18, 2012).

            HUD's practice of treating flood coverage separately

reflects Congress's specific concern about such insurance, which

led to the enactment of the NFIA in 1968.                 Following years of major

floods that required "unforeseen disaster relief measures and . . .

placed an increasing burden on the Nation's resources," Congress

identified a widespread gap in private flood insurance coverage.

42 U.S.C. § 4001(a); see also H.R. Rep. No. 90-1585 (1968),

reprinted       in   1968       U.S.C.C.A.N.    2873,     2966-2967    (noting     that

"[h]eavy losses over the years from hurricanes in the coastal areas

and from storms in inland areas of the Nation dramatize the lack of

insurance protection against flood damage"). The legislators found

that it     was      "uneconomic" for         private     insurers    to    make   flood

insurance       available         "on   reasonable       terms   and       conditions,"

42 U.S.C. § 4001(b)(1), and they sought to bridge the gap through

a cooperative program between the federal government and the

insurance industry, id. § 4001(b)(2).9                   Thus, in effect, Congress


     9
       Congress anticipated that the National Flood Insurance
Program ("NFIP") authorized by the NFIA would rely on a pool of
insurance companies "to assume a reasonable proportion of
responsibility for the adjustment and payment of claims for
losses." 42 U.S.C. § 4051(a)(2); see also id. § 4011 (authorizing

                                             -14-
found that floods were not customarily among the hazards protected

by standard homeowners' insurance policies.              See Mitchell F.

Crusto,   The   Katrina   Fund:   Repairing   Breaches    in     Gulf   Coast

Insurance Levees, 43 Harv. J. on Legis. 329, 335 (2006) ("The

insurance   industry   has   generally    excluded    flood    damage   in   a

homeowners policy because flood insurance is not commercially

viable."); US Gov't Accountability Office, GAO 07-1078, National

Flood Insurance    Program:   FEMA's     [Federal    Emergency   Management

Agency] Management and Oversight of Payments for Insurance Company

Services Should be Improved, at 8 (2007) (noting that "flooding is

generally excluded from homeowner policies that typically cover

damage from other losses, such as wind, fire, and theft").10


the program).   Federal funds would subsidize the program.      Id.
§§ 4054(a) (directing the Administrator of the Federal Emergency
Management Agency to make periodic payments to the pool to ensure
that "flood insurance [is] available on reasonable terms and
conditions"); 4055(a) (authorizing reinsurance provided by the
government for losses in excess of the pool's assumption of
responsibility); see also Suopys v. Omaha Prop. & Cas., 404 F.3d
805, 807 (3d Cir. 2005) (noting that "[t]he NFIP is underwritten by
the United States Treasury in order to provide flood insurance
below actuarial rates").
     10
        HUD also recognizes the standard industry practice in
guidance about flood insurance requirements that is provided on its
website:

     Generally, homeowner and other property casualty
     insurance policies do not provide coverage for potential
     financial loss that may be caused by flooding damage.
     Many of the private insurance companies are now marketing
     policies offered by the National Flood Insurance Program
     along with their own property casualty insurance
     policies.


                                  -15-
            HUD's practice of treating flood insurance independently

is pertinent to our interpretation of Paragraph 4 of the FHA's

model language, see Pacifico v. Pacifico, 920 A.2d 73, 78 (N.J.

2007) (noting that the terms of a contract are to be examined "in

light of the common usage and custom"); Kearny PBA Local No. 21 v.

Town of Kearny, 405 A.2d 393, 400 (N.J. 1979) (listing custom and

usage     among    the   "interpretative      devices"     for    discovering

contractual intent), and Kolbe's interpretation has particular

force where, as here, the mortgage separately addresses flood-

insurance    coverage.     By   contrast,     if   there   were   no   explicit

reference to flooding as a specific harm requiring insurance

coverage,    the   assertion    that    flooding   is   not   embraced    by   a

reference to "any hazards" would be considerably less potent. That

was the situation in Custer v. Homeside Lending, Inc., 858 So.2d

233 (Ala. 2003), on which the district court relied in rejecting

the ambiguity of the language in Kolbe's mortgage.11              The explicit


http://portal.hud.gov/hudportal/HUD?src=/program_offices/comm_pla
nning/environment/review/qa/floodinsurance (last visited Sept. 18,
2012).
     11
          The comparable provision in Custer stated:

     "7. That [the Mortgagor] will keep the improvements now
     existing or hereafter erected on the mortgaged property,
     insured as may be required from time to time by the
     Mortgagee against loss by fire and other hazards,
     casualties and contingencies in such amounts and for such
     periods as may be required by the Mortgagee and will pay
     promptly, when due, any premiums on such insurance
     provision for payment of which has not been made
     hereinbefore."

                                       -16-
attention   to   flood   insurance   in   Kolbe's   mortgage   materially

distinguishes that case from this one.

            The Bank, however, reasonably asserts that it makes no

sense to read floods out of the "any hazards" sentence because it

would be unreasonable to bar a mortgage provider from requiring

more than the limited amount of insurance required by federal law,

i.e., the amount of the outstanding loan balance.        It argues that

lenders have an interest in ensuring the long-term performance of

mortgage loans by protecting the replacement value of the property,

as it sought to do in this instance.         It cites FEMA guidelines

advising lenders to require replacement-value insurance.         See Fed.

Emergency Mgmt. Agency, National Flood Insurance Program: Mandatory

Purchase of Flood Insurance Guidelines 27-28 (2007), available at

http://www.fema.gov/library/viewRecord.do?id=2954        (last    visited

Sept. 18, 2012).   Interagency guidance makes explicit that lenders

may demand more flood insurance coverage than is required by law,

stating that "[e]ach lender has the responsibility to tailor its

own flood insurance policies and procedures to suit its business

needs and protect its ongoing interest in the collateral." 74 Fed.

Reg. 35914, 35936 (July 21, 2009), 2009 WL 2143410 (F.R.) (Question

16);12 see also Notice, Loans in Areas Having Special Flood Hazards,


Custer, 858 So.2d at 237 (emphasis in original).
     12
       The FHA is not one of the agencies that issued the guidance.
They were: Office of the Comptroller of the Currency, Treasury; the
Board of Governors of the Federal Reserve System; the Federal

                                 -17-
76 Fed. Reg. 64175, 64182 (Oct. 17, 2011) (Question 9) (noting

that, "[i]n cases involving certain residential . . . properties,

insurance policies should be written to, and the insurance loss

payout would be the equivalent of, [replacement cost]").

           We acknowledge that lenders may have good reason to

require full replacement coverage.           Nonetheless, in mandating

minimum coverage in an amount "equal to the outstanding principal

balance of the loan," 42 U.S.C. § 4012a(b)(1), Congress in the NFIA

appears to have incorporated an assumption that, at times, a more

limited    amount   of   flood   insurance    may   be   reasonable   and

appropriate.    The view that the amount of mandatory insurance

should be kept to a minimum also is reflected in the insurance

coverage section of HUD's Handbook, which provides that "[t]he

mortgagee may not insist on more coverage than is necessary to

protect its investment."     HUD Handbook 4330.1, ch. 2, § 2-11(B),

supra.13

           Indeed, it is plausible that the FHA, which prescribes

Paragraph 4 as a "uniform convenant[] for national use," App'x at

31 (Kolbe mortgage), would have sought to balance the need for



Deposit Insurance Corporation; the Office of Thrift Supervision,
Treasury; the Farm Credit Administration, and the National Credit
Union Administration.
     13
       Of course, this statement may not mean that the insurance
should be limited to the amount of the outstanding balance because,
as discussed above, a lender may deem replacement-value coverage
"necessary to protect its investment."

                                  -18-
privately funded disaster relief with a concern that insurance

costs not become a barrier to home ownership.                        HUD's mission,

carried out through the FHA and other programs, is in part "to

create strong,       sustainable,        inclusive      communities       and    quality

affordable         homes    for         all."              See      HUD         Mission,

http://portal.hud.gov/hudportal/HUD?src=/about/mission                               (last

visited Sept. 18, 2012).           From the perspective of facilitating

"affordable    homes,"     Paragraph       4    as    construed     by    Kolbe      could

reasonably    be    understood     to     reflect      a   policy    choice      to    cap

mandatory flood insurance at the amount of the outstanding loan

balance.14    See generally S. Rep. No. 87-281 (1961), reprinted in

1961 U.S.C.C.A.N. 1923, 1925-26 (discussing amendments to the

National Housing Act of 1934 ("NHA") that, inter alia, created "a

new FHA mortgage insurance program" to further "the national

housing policy of 'a decent home and suitable living environment

for every American family'"); Cienega Gardens v. United States, 503

F.3d 1266, 1270 (Fed. Cir. 2007) (noting that the 1961 amendments

were designed to "'meet[] the housing needs of moderate-income

families'"    (quoting     S.     Rep.     No.       87-281,     reprinted      in    1961

U.S.C.C.A.N. at 1926)).



     14
       Indeed, the model Paragraph 4 used in Kolbe's FHA mortgage
does not mandate any insurance for hazards other than floods, as it
leaves any such requirement to the lender's discretion. See HUD
Handbook 4330.1, ch. 2, § 2-8(D), supra ("While HUD does not
require mortgagors to carry hazard insurance, the mortgage does
permit mortgagees to require it.").

                                         -19-
          The dissent invokes the industry practice of limiting

"all-risk" policies by means of express flood-exclusion provisions

to argue that, absent such an exclusion in the FHA model mortgage,

"any hazards" in the first sentence of Paragraph 4 can only

reasonably be read to include flooding.             That view, however,

reflects the dissent's basic flaw of ignoring the reasonable

arguments in Kolbe's favor.   It is plausible that HUD responded to

the standard industry practice of treating floods as a distinct

hazard by developing a mortgage document that deals with flood

coverage separately from the coverage for other hazards.           Indeed,

as discussed above, the repetitive format of the "any hazards" and

flood-insurance   sentences   in    Paragraph   4    suggests    parallel,

independent   obligations.    Hence,      contrary    to   the   dissent's

assertion, the general industry practice is no more helpful to the

Bank's position than it is to Kolbe's.15

          The extrinsic evidence thus leaves us in much the same

place as our examination of Paragraph 4's text and structure.         The

HUD documents showing that the agency routinely treats hazard and

flood insurance independently are persuasive evidence in support of

Kolbe's assertion that Paragraph 4 separately addresses the two

types of insurance and fixes the required amount of flood insurance



     15
       It bears repeating that we are reviewing the grant of a
motion to dismiss. The Bank will have the opportunity to develop
a record in support of its position and, if appropriate, to seek
summary judgment.

                                   -20-
at the statutory minimum amount.              At the same time, however, the

FEMA guidelines recommending replacement value coverage support the

Bank's view that Paragraph 4 is not reasonably construed to prevent

lenders from fully protecting their investments and, hence, must be

read to give the lender discretion to increase the requirement

above the statutory minimum.

             The question, of course, is not what amount of flood

insurance        a    lender   reasonably    could    require,     but    what   this

particular HUD mortgage provision in fact permits the lender to

demand.     See Hofstetter v. Chase Home Fin., LLC, 751 F. Supp. 2d

1116,     1127       n.3   (N.D.   Cal.   2010)   ("Simply      because   an    agency

recommends        that     lenders   maintain     a   certain    amount    of    flood

insurance coverage does not mean that lenders have carte blanche to

do so without regard to the terms of their loan agreements with

borrowers.").          As to that question, we conclude that a rational

jury could construe Paragraph 4 in favor of either Kolbe or the

Bank.     Though the text of Paragraph 4 and the extrinsic evidence

both provide strong support for Kolbe's interpretation, his reading

is not the only reasonable one.16             See Morris v. Wells Fargo Bank,

N.A., No. 2:11-cv-00474 (W.D. Pa. Sept. 7,2012) (denying motion to

dismiss breach of contract claim involving same language) (stating



     16
        Indeed, the dissent plausibly marshals support for the
Bank's interpretation of the mortgage language. It fails, however,
to give comparable respect to the factors that favor Kolbe's
interpretation.

                                          -21-
that,     "[a]t   the   very   least,   plaintiff's   interpretation   is

tenable"); Wulf v. Bank of America, 798 F. Supp. 2d 586, 588 (E.D.

Pa. 2011) (same); Skansgaard v. Bank of America, No. C11-988 RJB,

slip op. at 4 (W.D. Wash. Oct. 13, 2011) (same).              Kolbe has

therefore stated a plausible breach of contract claim, and, hence,

the district court erred in dismissing his complaint on the ground

that the mortgage unambiguously permitted the Bank to demand the

additional $46,000 in coverage.         See Ocasio-Hernández v. Fortuño-

Burset, 640 F.3d 1, 12 (1st Cir. 2011) (holding that "an adequate

complaint must provide fair notice to the defendants and state a

facially plausible legal claim" (citing Ashcroft v. Iqbal, 556 U.S.

662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007)).17

B. The Covenant of Good Faith and Fair Dealing

             Kolbe alleges that the defendants acted in bad faith and

consequently breached the implied covenant of good faith and fair

     17
        Kolbe argues that any ambiguity in the mortgage should be
construed against the Bank as the "drafter" of the agreement. The
Bank argues in response that the doctrine giving the advantage to
the non-drafting party in a dispute over language does not apply
where the language at issue is prescribed by law. See Restatement
(Second) of Contracts § 206(b) ("The rule that language is
interpreted against the party who chose it has no direct
application to cases where the language is prescribed by law, as is
sometimes true with respect to insurance policies, bills of lading
and other standardized documents."). Kolbe acknowledges that the
"FHA required that the Mortgage Agreement conform to its
requirements," Compl. ¶ 18, and we thus reject the doctrine as a
basis for judgment against the Bank at this stage of the case.
Kolbe remains free to re-argue the issue as warranted upon further
development of the facts.

                                   -22-
dealing by demanding flood insurance in an amount in excess of the

coverage required by his mortgage.     The covenant, implied in every

contract in New Jersey, imposes a duty on each party to refrain

from "'destroying or injuring the right of the other party to

receive the fruits of the contract.'"      Sons of Thunder, Inc. v.

Borden, Inc., 690 A.2d 575, 587 (N.J. 1997) (quoting Palisades

Props., Inc. v. Brunetti, 207 A.2d 522, 531 (N.J. 1965)); see also

Kalogeras v. 239 Broad Ave., L.L.C., 997 A.2d 943, 953 (N.J. 2010);

Restatement (Second) of Contracts § 205 (1981) ("Every contract

imposes upon each party a duty of good faith and fair dealing in

its performance and its enforcement.").

          The New Jersey Supreme Court has described good faith

conduct as "conduct that does not 'violate community standards of

decency, fairness or reasonableness,'" Brunswick Hills Racquet

Club, Inc. v. Route 18 Shopping Ctr. Assocs., 864 A.2d 387, 395

(N.J. 2005) (internal quotation mark omitted) (quoting Restatement

(Second) of Contracts § 205 cmt. a), and that is "'consisten[t]

with the justified expectations of the other party,'" Wilson v.

Amerada Hess Corp., 773 A.2d 1121, 1126 (N.J. 2001) (quoting

Restatement (Second) of Contracts § 205 cmt. a).     In New Jersey, a

showing of "'bad motive or intention' is vital to an action for

breach of the covenant."   Brunswick Hills Raquet Club, 864 A.2d at

225 (quoting Wilson, 773 A.2d at 1130).




                                -23-
            The Bank asserts that no jury could find that the Bank

acted in bad faith by taking the objectively reasonable step of

requiring insurance in the amount recommended by FEMA.           We agree

that, given the ambiguity in Paragraph 4, requiring replacement-

value coverage would on its own fall short of demonstrating bad

faith.   Kolbe's claim, however, does not rest solely on the demand

for increased coverage.    The Bank warned Kolbe that if he failed to

purchase    additional   coverage,    force-placed   insurance   would   be

obtained, possibly through entities related to Bank of America, at

a premium that "may be more expensive and will likely provide less

coverage than . . . you can obtain on your own."            App'x at 43

(Notice to Kolbe, Oct. 18, 2009).

            This ultimatum could constitute bad faith under either of

two scenarios.   The first would be if the Bank, notwithstanding our

conclusion that Paragraph 4 is ambiguous, had in fact believed that

the mortgage required flood insurance coverage only in the amount

of the outstanding principal balance of the mortgage (or $250,000,

if that were the lower amount) and, hence, did not authorize the

Bank's demand for additional coverage at additional expense to the

borrower.    Evidence that the Bank made the demand despite this

belief, so that it might have the opportunity to gain financially

from the purchase of insurance through its related entities, would

plainly suggest the "bad motive or intention" that is at the core

of a breach of the implied covenant.        See Brunswick Hills Raquet


                                     -24-
Club, 864 A.2d at 225.       A finding of bad faith also would be

supportable if the Bank had recognized the ambiguity in Paragraph

4 and, instead of acting out of concern for protecting its security,

had seized upon the ambiguity as a money-making opportunity. Again,

a decision to demand additional insurance for the purpose of

generating business for its affiliated insurance companies, and

thereby increase Bank profits, would reflect the improper motive

necessary to demonstrate a breach of the covenant of good faith and

good dealing.

            We conclude that the allegations plausibly support such

a contention of improper motivation: Kolbe alleges that the Bank

demanded flood insurance in excess of his obligations under the

contract, see Compl.     ¶¶ 13, 25-26, 32,18 that it did so in bad


     18
          These paragraphs allege, in pertinent part, as follows:

          13.    Defendants have a nationwide policy and
     practice of requiring mortgagors of mortgages on real
     estate located in geographic areas designated by the
     United States government as having "special flood
     hazards" to maintain flood insurance coverage in an
     amount equal to the lesser of an amount established by
     Defendants or the maximum flood insurance coverage
     available under the National Flood Insurance Act of 1968
     . . . . Defendants apply and enforce Defendants' Flood
     Insurance Coverage Requirement even if it exceeds the
     mortgagor's flood insurance coverage obligations and
     Defendant BAC Home Loans' flood insurance rights under
     the mortgage agreements.

          25.   [P]ursuant to the . . . provision of the
     Mortgage Agreement and the applicable FHA regulations,
     Plaintiff was required to maintain flood insurance
     coverage for the Property in an amount equal to the
     lesser of the outstanding balance on the Loan (less

                                 -25-
faith, id. ¶ 55,19 and that the Bank or its related entities would

profit through the purchase of force-placed insurance, id. ¶¶ 15,

16.20        These allegations, in effect, amount to a claim that the


        estimated land costs) or the $250,000 maximum flood
        insurance available under the Flood Insurance Act.

             26. At all times . . . Plaintiff has maintained
        flood insurance coverage on the Property in excess of the
        outstanding balance of the Loan . . . .       That flood
        insurance coverage was greater than the amount of flood
        insurance that Plaintiff was contractually obligated to
        maintain on the Property pursuant to the Mortgage
        Agreement and the above-referenced applicable FHA
        regulations.

             32. Defendants' requirement that Plaintiff purchase
        additional flood insurance was neither required by, nor
        permitted by, the Mortgage Agreement.       . . . [T]he
        Mortgage Agreement requires Plaintiff to maintain flood
        insurance coverage of at least the outstanding balance of
        the Loan less estimated land costs.        Plaintiff was
        already maintaining this level of flood insurance
        coverage on the Property when the Defendants sent him the
        October 18 and November 16, 2009 letters. Accordingly,
        Plaintiff was fully satisfying his flood insurance
        coverage obligation under the Mortgage Agreement and
        fully fulfilling the Defendant BAC Home Loans' flood
        insurance coverage rights under the Mortgage Agreement.
        19
             Paragraph 55 alleges:

             By requiring Plaintiff and the Class to maintain and
        pay for flood insurance coverage in excess of the
        coverage   required   by  their   mortgage    agreements,
        Defendants acted in bad faith and breached the implied
        covenant of good faith and fair dealing contained in the
        mortgage agreements.
        20
             These paragraphs allege:

             15. Defendants enforce Defendants' Flood Insurance
        Coverage Requirement by demanding that the mortgagors
        obtain the amount of flood insurance coverage required by
        Defendants.    If the mortgagors fail to comply with

                                     -26-
Bank's motivation for demanding additional flood insurance coverage

was to increase corporate profits by funneling new coverage to its

own affiliates.21   See, e.g., Abels v. JPMorgan Chase Bank, N.A.,

678 F. Supp. 2d 1273, 1276, 1278-79 (S.D. Fla. 2009) (declining to

dismiss claim alleging breach of implied covenant where plaintiffs

asserted that defendant "engaged in self-dealing by purchasing

insurance from one of its own affiliates"); cf. Artuso v. Vertex

Pharm.,   Inc.,   637   F.3d   1,   9   (1st   Cir.   2011)   (holding   that

"plaintiff's implied covenant claims founder because his complaint

contains only a threadbare allegation that 'the defendant terminated




     Defendants' demand, Defendants purchase flood insurance
     coverage so that the total insurance coverage on the real
     estate will meet Defendants' Flood Insurance Coverage
     Requirement. Defendants then charge the mortgagors for
     the cost of that additional insurance by either deducting
     the insurance premiums from the escrow accounts
     maintained by the mortgagors with Defendant BAC Home
     Loans or by increasing the mortgagors' monthly mortgage
     payments.

          16. Defendants or their corporate subsidiaries or
     affiliates profit when Defendants buy insurance for
     mortgagors. Defendants often purchase the insurance from
     Defendants' own affiliated insurance companies, including
     Defendant Balboa, and/or place the insurance through
     Defendants'   own    affiliated   insurance   brokers.
     Defendants'   affiliated    insurance   brokers   receive
     commissions   on   these   insurance   transactions   and
     Defendants' affiliated insurance companies, including
     Balboa, receive the insurance premiums involuntarily paid
     by the mortgagors.
     21
       Appellant argues that this alleged self-dealing would breach
the implied covenant even if the mortgage gave the Bank the
authority to require increased amounts of flood insurance.

                                    -27-
[him] in bad faith . . . unaccompanied by any factual allegations

that might give rise to an inference of bad-faith conduct").22

          The Bank contends that such a self-dealing claim fails as

a matter of law because Kolbe responded to the Bank's ultimatum by

purchasing the insurance himself, and the Bank therefore did not

benefit from Kolbe's acquisition of additional insurance.    The Bank

cites no cases in support of its implicit contention that bad-faith

conduct designed to provide an opportunity for self-dealing cannot

constitute a breach of the implied covenant of good faith and fair

dealing under New Jersey law.    Kolbe's decision under duress to

avoid the higher cost of force-placed insurance would seem an

inadequate defense if the Bank's motivation were improper.    In any

event, in the absence of developed argument from the Bank, no more

needs to be said on this issue at this early stage of the case.

          We thus conclude that the complaint alleges sufficient

facts to establish a breach of the covenant of good faith and fair

dealing that is "'plausible on its face,'" Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570).    Hence, the claim should not

have been dismissed.


     22
       The equivalent allegations in the other flood insurance case
we decide today, Lass v. Bank of America, N.A., No. 11-2037, are
more explicit.    The plaintiff there alleged that the Bank had
breached the covenant of good faith and fair dealing by, inter
alia, "charging borrowers sham 'costs' for flood insurance that did
not reflect the true cost to Bank of America because a portion of
such 'costs' were retained by Bank of America and/or its affiliates
(or kicked back to them) as commissions or 'other compensation.'"
Compl. ¶ 75, App'x at 45.

                                -28-
                               III.

          Defendants argue that the district court's judgment in

favor of Balboa should be affirmed even if the complaint is

reinstated against Bank of America.    We agree.   Balboa's alleged

involvement in the matters underlying Kolbe's lawsuit was limited

to preparing and sending the letters notifying Kolbe that he needed

to purchase additional flood insurance.     See Compl. ¶ 29.   Those

letters were sent on the letterhead of the Bank's predecessor, BAC

Home Loans Servicing, LP.   The complaint is devoid of allegations

showing a contractual relationship between Kolbe and Balboa, and

Kolbe's bald assertion that Balboa "acted on its own behalf" in "all

of the actions described herein," id. ¶ 21, is inadequate to state

a plausible claim against the insurer for breach of contract or

breach of the implied covenant of good faith and fair dealing.23

Hence, we affirm dismissal of the complaint against Balboa.

                                IV.

          For the foregoing reasons, the judgment of the district

court is affirmed in part, vacated in part, and remanded for further

proceedings consistent with this opinion.   Costs are awarded to the

appellant.

          So ordered.



     23
        Of course, the allegations concerning Balboa's role in
providing force-placed insurance at the Bank's behest remain
relevant to the implied covenant claim against the Bank.

                               -29-
– Dissenting Opinion Follows --




             -30-
          BOUDIN, Circuit Judge, dissenting.    On October 6, 2008,

the plaintiff-appellant Stanley Kolbe took out a $197,437 loan

secured by a mortgage on Kolbe's home in Atlantic City, New Jersey,

in an area designated by the government as subject to flooding. The

mortgage was guaranteed by an agency within the Department of

Housing and Urban Development ("HUD"), and as required, the mortgage

used a standard form that had been approved by HUD, 24 C.F.R. §

200.80 (2012).   The mortgage contained the following provision:

          4. Fire, Flood and Other Hazard Insurance.
          Borrower shall insure all improvements on the
          Property,   whether   now   in   existence   or
          subsequently erected, against any hazards,
          casualties, and contingencies, including fire,
          for which Lender requires insurance.       This
          insurance shall be maintained in the amounts
          and for the periods that Lender requires.
          Borrower shall also insure all improvements on
          the Property, whether now in existence or
          subsequently erected, against loss by floods to
          the extent required by the Secretary [of HUD].

          The first two sentences, referring to "any hazards,

casualties, and contingencies," empower the lender to set the

"amounts and periods" of insurance for all such threats.    The third

sentence reflects a requirement imposed by the government under a

federal program by which it subsidizes flood insurance in flood

prone areas: in aid of that program, lenders are restricted in

making loans unless the borrower agrees to maintain flood insurance

in the minimum amounts set by the government regardless of whether

the lender independently requires flood insurance.     42 U.S.C. §§

4012(c), 4012a(b)(1) (2006).

                               -31-
          When Kolbe's original mortgage holder went bankrupt in

2009, the mortgage passed into the hands of entities associated with

Bank of America (and for convenience we refer only to that bank).

Within a couple of months the bank wrote to Kolbe requiring that he

purchase an additional $46,000 in flood insurance.      The letters

advised that if he did not purchase such insurance within a set

period, the bank would purchase it for him and charge him for the

cost but that this might well be more expensive than if he obtained

the insurance on his own behalf.

          Kolbe complied, purchasing the insurance out of an escrow

account maintained on his behalf by the bank for insurance and

similar purposes, and not long after filed the current class action

in federal district court.      His complaint, alleging breach of

contract and breach of the implied covenant of good faith and fair

dealing, claimed that it was unlawful for the bank to require flood

insurance in any amount exceeding that required by the government

under the flood insurance program already mentioned and reflected

in the third sentence of paragraph quoted above.

          The district court, without certifying a class, granted

the bank's motion to dismiss.   Fed. R. Civ. P. 12(b)(6).   The court

found that the original loan agreement clearly permitted the bank

to require more insurance for "any hazard," the Secretary of HUD's

flood insurance requirement reflecting merely a minimum imposed by

the government; and the court ruled that no facts alleged in the


                                -32-
complaint about the bank's motive, or the additional insurance

required by the bank, impugned the bank's good faith.   Kolbe v. BAC

Home Loans Servicing, L.P., No. 11-10312-NMG, 2011 WL 3665394 (D.

Mass. Aug. 18, 2011).   This appeal followed.

           The insurance required by the government, under the third

sentence of the above quoted paragraph 4 in the mortgage, equated

to the outstanding unpaid balance on the loan, i.e., $197,437 less

whatever payments Kolbe had already made to reduce the principal

balance.   The additional $46,000 requested by the bank apparently

aimed to raise the total insurance to the approximate replacement

cost of Kolbe's house if it were destroyed in a flood--a familiar

although not invariable practice in mortgage lending and reflected

in government guidance by the Federal Emergency Management Agency.24

           The bank's interest is obvious enough: it seeks not merely

repayment of the outstanding balance but the maintenance of a loan

on which it earns the designated interest for the period agreed to--

a goal served by providing funds to restore a damaged house that

might otherwise be abandoned. Further, despite the mortgage and any


     24
       National Flood Insurance Program: Mandatory Purchase of Flood
I n s u r a n c e      G u i d e l i n e s     2 7     ( 2 0 0 7 ) ,
http://www.fema.gov/library/viewRecord.do?id=2954.      Replacement
cost insurance has been endorsed as necessary to prevent
"underinsurance,"    whereby    property   owners  are   left   with
insufficient resources to rebuild their property in the wake of a
catastrophe. See generally Wells, Insuring to Value: Meeting a
Critical Need (2d ed. 2007); Klein, When Enough Is Not Enough:
Correcting Market Inefficiencies in the Purchase and Sale of
Residential Property Insurance, 18 Va. J. Soc. Pol'y & L. 345
(2011).

                                -33-
clause in the insurance contract entitling the lender to insurance

proceeds, other claims, such as priority tax claims, may supercede

the bank's own right to insurance proceeds and leave it without full

coverage for the balance due. N.J. Stat. Ann. § 54:5-9 (West 2012).

See generally Alexander, Tax Liens, Tax Sales, and Due Process, 75

Ind. L.J. 747, 770-71 & nn. 129-130 (2000).

            The first two sentences of the relevant paragraph of the

mortgage agreement (block quoted above) unambiguously give the bank

the right to require more flood insurance by empowering it to

require insurance in the amount it specifies for "any hazards."                  A

flood qualifies as a hazard, commonly defined as "an unavoidable

danger or risk, even though often foreseeable."                  The Random House

Dictionary of the English Language 879 (2d ed. unabridged 1987).

The third sentence is directed to what the government sets as a

minimum amount of flood insurance for its own reasons and neither

qualifies   nor   contradicts      the    right     of    the    bank--explicitly

reserved--to   set     a   different     amount    that   is    higher   than   the

government minimum.

            Kolbe says that because the third sentence specifically

deals   with   flood       insurance,    this     specific      provision   should

implicitly limit the first two sentences to exclude floods.                  But a

specific provision trumps a general provision only when the two are

in conflict, so it is necessary to disregard or limit one or the

other. See Farnsworth, 2 Farnsworth on Contracts § 7.11, at 297 (3d


                                        -34-
ed. 2004).     Here, the two provisions are consistent: one lists the

bank's   requirements,     and     the   other    lists    the   government's

requirements and, since they are both minimum requirements, both can

be met by flood insurance in the amount of the higher requirement.

             Relatedly, Kolbe asserts that if the first two sentences

are read to include floods, the third sentence will be rendered

meaningless surplusage, a result that should be avoided because the

third sentence uses the word "also."           But this too is false; HUD's

requirement applies even if the lender requires less or no flood

insurance, and the reference to HUD's requirements was specifically

required by federal law, see 24 C.F.R. § 203.16a(a)(2), which is

presumably why they were made the subject of a separate sentence.

Without some such warning, the bank would itself be subject to

monetary penalties under the flood insurance regime.              42 U.S.C. §

4012a(f)(2).

             Kolbe argues that the phrase "any hazards" should be read

to   exclude   floods   because    in    the   insurance   industry,     hazard

insurance is traditionally seen as a category separate from flood

insurance.      The contention rests on a confusion about industry

practice.      Many homeowners' hazard insurance policies, known as

"all-risk"     policies,   cover   against     all   physical    risks   unless

specifically excluded, Thomas & Randall, New Appleman on Insurance

Law § 41.02[1][a], at 41-15, § 41.02[1][a], at 41-15 (library ed.

2011), and then contain an express "flood exclusion" provision that


                                     -35-
excludes flooding and water damage from coverage, id. ch. 43, at 43-

2, 43-14.

            Thus, the standard all-risk policy does treat floods as

a hazard but excludes it from the policy as a hazard that the policy

does not choose to insure.        Consider, for example, typical language

of a flood exclusion:

            We will not pay for loss or damage caused
            directly or indirectly by any of the following.
            Such loss or damage is excluded regardless of
            any other cause or event that contributes
            concurrently or in any sequence to the loss.
                   . . . .
                   . . . Water
                         . . . Flood, surface water, waves,
            tides, tidal waves, overflow of any body of
            water, or their spray, all whether driven by
            wind or not . . .

In re Katrina Canal Breaches Litig., 495 F.3d 191, 199 (5th Cir.

2007), cert. denied, 552 U.S. 1182 (2008) (quoting policy language).

            In   other   words,    the   standard   policy   excludes   flood

insurance, and relegates the insured to seek special insurance for

floods, because the policy explicitly says that floods are not

covered by the policy.      By contrast, nothing in the loan agreement

says that the bank's authority to fix the amount of insurance for

"any hazards" excludes floods.           The reference to standard hazard

policies, which do contain such an exclusion, is helpful to the bank

and not to Kolbe--by confirming that "hazard" includes "flood"

unless expressly excluded--as if any such help were needed.




                                     -36-
          Similarly,   while    some    HUD   documents   list   "hazard

insurance" and "flood insurance" separately,25 this merely reflects

the reality that because of the express exclusions in all-risk

policies, a homeowner who wants flood insurance will have to obtain

it separately.    But the fact that a separate policy must be

purchased is irrelevant: the mortgage holder has an explicit right

to require increased insurance for "any" hazard regardless of how

the policy for the hazard in question is packaged or procured.       In

fact, both the statute creating the federal flood insurance program

and a handbook from the Federal Emergency Management Agency refer

to "special flood hazards."    42 U.S.C. § 4012a(a); Compl. ex. 2, at

4.

          Turning to the good faith count, the governing law in New

Jersey requires proof of bad motive for a claim of breach of the

implied covenant. Wilson v. Amerada Hess Corp., 773 A.2d 1121, 1130

(N.J. 2001).   Kolbe's main position in the district court was that

the contract by its terms limits the bank to the amount of flood

insurance required by the federal government, so anything more is


     25
      For example, HUD's handbook on insured mortgages lists items
that must be included in an escrow account, including "hazard
insurance" and "flood insurance premiums." HUD Handbook 4330.1,
c   h  .   2   ,          §         2   -  1   (   D   )  ,
http://portal.hud.gov/hudportal/documents/huddoc?id=43301c2HSGH.p
df. Similarly, HUD's guide brochure on settlement costs related to
home purchases lists "Hazard Insurance Premium" and "Flood
Insurance" as separate settlement costs. U.S. Dept. of Housing and
Urban Dev., Buying Your Home: Settlement Costs and Helpful
Information       16     (June      1997),      available       at
http://portal.hud.gov/hudportal/documents/huddoc?id=DOC_12893.pdf.

                                 -37-
necessarily an act of bad faith.   This claim depends on the premise

that Bank of America breached the contract, which as discussed

above, is self-evidently wrong.

          On appeal, Kolbe now suggests that "the only reason

Defendants demanded additional flood insurance was an improper

effort to self-deal . . . collecting for [them]sel[ves] or [their]

affiliates insurance brokerage commissions and excessive premiums."

Appellants' Br. at 14-15. The complaint contains no such allegation

and so any such claim is forfeit. In re New Motor Vehicles Canadian

Exp. Antitrust Litig., 533 F.3d 1, 5-6 (1st Cir. 2008).   Anyway, as

already noted, the bank has self-evident commercial reasons for

wanting a margin of protection over and above the unpaid principal

balance and it asked Kolbe to buy the insurance himself.

          This appeal calls for little more than a per curiam

affirmance of a plainly correct disposition by the district court.

It is one thing to read ambiguous language in favor of the borrower;

it is quite another to disregard clear language that has only one

sensible reading supported by salient practical reasons for why that

reading was intended. Language of the same ilk appears to be common

in loan agreements.   To let this case proceed will be the source of

great mischief.




                                -38-